Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Final Office Action on the merits. Claims 1, 3, 4, 6 and 7, are currently pending and have been considered below.  
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vaynblat et al. (US 9852443), in view of Altman et al. (US 20130013412). 
Claim 1:
Vaynblat discloses
An advertisement push system, comprising: a processor configured to execute steps of:
receiving a device location coordinate of an electronic device; 
(see Vaynblat col 15 lines 28-38 which discusses device coordinate location and geofencing via “FIG. 9 provides a high-level overview of crossing a geofence by a device and following decisions made and actions taken by the system. A device 910 has entered a geofence area, and geofence crossing event is captured by a system's geofence SDK 930 integrated into a partner application 920 installed on device 910. Geofence crossing event information is transferred over a network 940 (e.g., Internet) to a system's backend 950. As described in greater detail elsewhere in this application, geofence crossing event information could contain device location information ( latitude, longitude“).
outputting advertisement information regarding to at least one of advertisement push regions corresponding to the device location coordinate to the electronic device when the device location coordinate is determined to be located in the advertisement push region.

Vaynblat does not disclose
wherein the advertisement push regions further include at least one overlapping region, when the processor determines that the device location coordinate is located in the overlapping region after receiving the device location coordinate of an electronic device, the server outputs the advertisement information regarding to the overlapping region, wherein when the processor determines that the device location coordinate is located in a non-overlapping region of the advertisement push region, the server outputs the advertisement information of only the advertisement push region.
Altman teaches
(See Altman [0045] and FIGS. 2A, 2B which show and discuss overlapping zones and state that various rules can be adopted to dictate which ads users receive when they are in an overlapping zone.)

Claim 3:
Vaynblat does not disclose
wherein in the step of outputting the advertisement information regarding to the overlapping region when the device location coordinate is determined to be located in the overlapping region, the processor is further configured to execute: selecting at least one target advertisement information from the advertisement information regarding to the overlapping region according to at least one selecting condition before outputting the advertisement information of the overlapping region; and outputting the target advertisement information.
Altman teaches
wherein in the step of outputting the advertisement information regarding to the overlapping region when the device location coordinate is determined to be located in the overlapping region, the processor is further configured to execute: selecting at least one target advertisement information from the advertisement information regarding to the overlapping region according to at least one selecting condition before outputting the advertisement information of the overlapping region; and outputting the target advertisement information.

Therefore, from the teaching of Altman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Vaynblat to include the above claim elements as taught by Altman in order to leverage geofence overlapping regions to determine the areas that can maximize targeting ads to a user’s location.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vaynblat et al. (US 9852443), in view of Athsani et al. (US 20100114697), and further in view of Altman et al. (US 20130013412). 
Independent Claim 4:
Vaynblat discloses
A server, conducted to an advertisement push system, the server comprising:
an advertisement push database storing a plurality of push locations,
(see Vaynblat col 12, lines 26-29 via “the systems geofence database could contain hundreds of thousands geofences valuable for business purposes, such as
delivering targeted advertisement “).
advertisement push regions regarding to each push location, and advertisement information to be pushed according to the advertisement push regions; 

system delivers real-time geolocation relevant push notification message to the user's device“)
Vaynblat does not disclose
a processor connected with the advertisement push database; 
wherein the server outputs advertisement information regarding to one of the advertisement push regions corresponding to a device location coordinate when the server receives the device location coordinate from an electronic device and the processor determines that the device location coordinate is located in the advertisement push region.
wherein the advertisement push regions further include at least one overlapping region, when the processor determines that the device location coordinate is located in the overlapping region after receiving the device location coordinate of an electronic device, the server outputs the advertisement information regarding to the overlapping region, wherein when the processor determines that the device location coordinate is located in a non-overlapping region of the advertisement push region, the server outputs the advertisement information of only the advertisement push region.
Athsani teaches
a processor connected with the advertisement push database; 
(see Athsani [0028] and FIG 1 which  discusses processor 105 connected to ad push database 120).
wherein the server outputs advertisement information regarding to one of the advertisement push regions corresponding to a device location coordinate when the server receives the device location coordinate from an electronic device and the processor determines that the device location coordinate is located in the advertisement push region.
(see Athsani [0027] which discusses serving targeted [push] ads to devices when users are in the vicinity [location coordinates]).
Therefore, from the teaching of Athsani, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Vaynblat to include the above claim elements as taught by Athsani in order to manage ads from localized ad push servers.
Vaynblat does not disclose
wherein the advertisement push regions further include at. least one overlapping region, when the processor determines that the device location coordinate is located in the overlapping region after receiving the device location coordinate of an electronic device, the server outputs the advertisement information regarding to the overlapping region, wherein when the processor determines that the device location coordinate is located in a non-overlapping region of the advertisement push region, the server outputs the advertisement information of only the advertisement push region.
Altman teaches
(See Altman [0045] and FIGS. 2A, 2B which show and discuss overlapping zones and state that various rules can be adopted to dictate which ads users receive when they are in an overlapping zone.)
Therefore, from the teaching of Altman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Vaynblat in view of Athsani to include the above claim elements as taught by Altman in order to leverage geofence overlapping regions to determine the areas that can maximize targeting ads to a user’s location.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vaynblat et al. (US 9852443), in view of Athsani et al. (US 20100114697), and further in view of Altman et al. (US 20130013412). 
Claim 6:
The Combination of Vaynblat and Athsani does not disclose
wherein the processor further includes a selecting module, the selecting module selects at least one target advertisement from the advertisement information regarding to the overlapping region according to at least one selecting condition before the server outputs the advertisement information of the overlapping region, and then the servers outputs the target advertisement information.
wherein the processor further includes a selecting module, the selecting module selects at least one target advertisement from the advertisement information regarding to the overlapping region according to at least one selecting condition before the server outputs the advertisement information of the overlapping region, and then the servers outputs the target advertisement information.
Altman teaches
wherein the processor further includes a selecting module, the selecting module selects at least one target advertisement from the advertisement information regarding to the overlapping region according to at least one selecting condition before the server outputs the advertisement information of the overlapping region, and then the servers outputs the target advertisement information.
wherein the processor further includes a selecting module, the selecting module selects at least one target advertisement from the advertisement information regarding to the overlapping region according to at least one selecting condition before the server outputs the advertisement information of the overlapping region, and then the servers outputs the target advertisement information.

Claim 7:
Vaynblat discloses
wherein the selecting condition includes user information.
(see col 29, lines 35-51 which discusses ad campaign selection based on user information via “the following advertising campaign related information could be used by geofence selector 1307: previous history of the user's engagement with advertising campaigns, including advertising impressions, clicks, conversions, whether a frequency cap ( e.g.,maximum number of campaign advertising impressions allowed to be served to a user per a period of time) is reached for the user for an advertising campaign ( e.g., if a cap is reached then geofences associated with the campaign might 35 ways. For example, if a user triggers a geofence at an airport, the system can update the heartbeat frequency to a value consistent with the average flight time at this airport. It will guarantee that the system will produce a heartbeat at the destination within a reasonable amount of time, while limiting the number of heartbeats triggered during transit. As another example, if the user is on a highway, the system can update the heartbeat frequency to a value consistent with the time to reach the next metropolitan area in the direction of be deactivated), various campaign-wide delivery and target traveling constraints ( e.g., various caps and pacing requirements …”).
Response to Arguments
The Applicant's arguments and amendments necessitated new grounds of rejection. Therefore the Applicant’s arguments are moot in view of new grounds of rejection made above in this office action.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RMH/
/Rodney Henry/ Patent Examiner Art Unit 3681




	
	/HAJIME ROJAS/            Supervisory Patent Examiner, Art Unit 3681